In an action by the vendees named in a contract for the purchase and sale of real property for specific performance, the vendor named in said contract interposed a counterclaim for rents collected by the vendees. The appeal is from so much of an order as denied the vendees’ motion for summary judg*961ment striking out the answer and counterclaim (Rules Civ. Prac., rule 113). Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.